Citation Nr: 1526536	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 through January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in St. Louis, Missouri. 

The record reflects the RO previously considered and denied claims of service connection for hearing loss and tinnitus.  In November 2011, the RO reopened both claims and considered service connection on the merits.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before it may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received, as set out on the title page.


FINDINGS OF FACT

1.  In February 2005, the RO denied the claims of service connection for bilateral hearing loss and tinnitus, finding that the evidence of record did not establish a nexus between service and currently-diagnosed hearing loss or tinnitus. The Veteran did not file a timely appeal to this rating decision and it became final.

2.  Additional evidence received since the February 2005 rating decision is new to the extent that it includes the Veteran's written statements, VA examination, and a private audiogram; it is also material as the private examiner opined that there was a connection between the Veteran's hearing loss and tinnitus, and active duty.

3.  Hearing loss and tinnitus were not shown in service or for more than three decades after discharge, symptoms of hearing loss and tinnitus were not continuous since service, and currently-diagnosed hearing loss and tinnitus are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria for reopening the claims for entitlement to service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, the Veteran filed a claim in May 2004, asserting that hearing loss and tinnitus had their onset in October 1966.  The evidence of record included his lay statements of in-service noise exposure from the use of hydraulic hammers, complaints of hearing loss and tinnitus since service, service treatment records show no complaints of, treatment for, or diagnosis of hearing loss or tinnitus, a normal separation examination, an October 1969 VA examination reflecting no hearing loss, and a January 2005 VA audiology examination, which concluded that his hearing loss and tinnitus were not related to service.  

The examiner based her conclusion upon the normal audiometric findings on enlistment and separation from service, and the lack of in-service evidence of acoustic damage.  The examiner also noted that the Veteran reported an unclear onset of hearing loss but possibly 20 years previously, dating the onset to 1985.  The Veteran did not file an appeal of this rating decision, nor did he submit additional evidence during the appeal period, and the January 2005 rating decision became final.  38 C.F.R. § 20.1103.  

In July 2010, the Veteran filed an application to reopen his claims.  The pertinent evidence received subsequent to the January 2005 rating decision consists of a July 2010 brief from the Veteran relating his current tinnitus and hearing loss to service.  In addition, an October 2011 VA examination report concluded that tinnitus and hearing loss were less likely than not related to service.  Finally, a January 2012 opinion from a private audiologist asserted that tinnitus and hearing loss were more likely than not related to noise exposure.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Applying this presumption, the January 2012 private audiologist's opinion pertains to the existence of a nexus between service and the hearing loss and tinnitus.  Reading it most broadly in favor of the Veteran, it relates to facts necessary to substantiate the claims and was not of record prior to the January 2005 rating decision.  Accordingly, new and material evidence has been submitted, and it is appropriate to reopen the claims for bilateral hearing loss and tinnitus.  The appeal will be granted to this extent.

Service Connection

Having reopened the claims, the Board will now address them on the merits.  Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, a disease of the nervous system such as sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the Court has recently held that tinnitus induced by acoustic trauma constitutes an organic disease of the nervous system within the meaning of § 3.309.  Fountain v. McDonald, No. 13-0540, slip op. at 18 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102 , 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Hearing Loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  In a statement accompanying his May 2004 claim, he asserted that he had used a "very loud" hydraulic hammer, and operated bulldozers and small boats, all of which led to noise exposure.  At his January 2005 VA examination, he attributed his hearing loss and tinnitus to this noise exposure.  He related the same history of in-service noise exposure at his October 2011 VA examination.  At his January 2012 private audiological examination, he denied combat experience, but indicated that he had been exposed to grenade, artillery, and explosive noise during military training.  

The Board has considered whether the Veteran's assertion that his hearing loss was incurred while deployed in Vietnam should be conceded based on this having occurred during combat, pursuant to 38 U.S.C.A. § 1154(b).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

In this case, the DD-214 establishes that the Veteran served in Vietnam during the Vietnam War.  However, the phrase "engaged in combat with the enemy" requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  He does not assert such participation, and the DD-214 does not reflect the receipt of any decorations, such as a Combat Infantryman Badge or Purple Heart, which are indicative of combat.  As there is no indication of combat service 38 U.S.C.A. § 1154(b) is inapplicable.

Next, the Veteran is competent to report his history of noise exposure.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Further, these statements are credible; he has consistently reported in-service noise exposure since 2004, and his DD-214 indicates that he served as a harborcraft crewman.  In-service acoustic trauma, therefore, is conceded.

Next, the Veteran has a bilateral sensorineural hearing loss that meets the criteria for a disability under 38 C.F.R. § 3.385.  In January 2005, he was afforded a VA audiological examination, which reflects the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
15
20
LEFT
25
25
20
25
40

The word recognition scores were not reported, because the examiner believed that the Veteran was artificially exaggerating his reported impairment.  The examiner stated that speech reception thresholds were consistent with puretone threshold findings.  The diagnosis was normal to mild sensorineural loss bilaterally.  

Audiometric findings at the October 2011 VA examination confirmed that his bilateral hearing loss had persisted.  On examination, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
15
30
LEFT
25
30
25
35
55

The Veteran's speech recognition score using the Maryland CNC Test was 90 percent in his right ear and 94 percent in his left ear.  The examiner diagnosed normal to moderate sensorineural hearing loss bilaterally.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include noise exposure in service.  The Veteran's January 1966 enlistment audiogram, conducted prior to initial duty in hazardous noise areas, reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
NR
-5
LEFT
-5
-5
-5
NR
10

Insofar as these findings were recorded prior to October 31, 1967, the Veteran's hearing thresholds on enlistment are presumed to have been recorded using units set by the American Standards Association.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on units set by the International Standards Organization (ISO) and American National Standards Institute.  

Accordingly, the Board must convert the January 1966 audiometric findings to ISO units before proceeding with its analysis. This conversion is performed by adding to the reported findings 15 decibels at the 500 hertz level, 10 decibels at the 1,000 and 2,000 hertz levels, and 5 decibels at the 4,000 hertz level.  Upon conversion, the hearing thresholds on induction were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
0
LEFT
10
5
5
NR
15

The service treatment records are silent for complaints, diagnosis, or treatment of hearing loss during service.  Furthermore, the January 1969 separation examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
NR
0
LEFT
15
10
0
NR
10

Thus, neither ear met the criteria laid out in 38 C.F.R. § 3.385 to be considered a hearing loss disability for VA purposes.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  Therefore, hearing loss was not shown in service.

Further, the medical evidence does not show a diagnosis of sensorineural hearing loss within one year from service separation in January 1969.  In fact, a November 1969 VA examination found that the Veteran's eardrums were intact, his ears produced no discharge, and he had no gross hearing loss.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The Veteran's enlistment and separation audiograms did not show a hearing loss disability for VA purposes.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  

Furthermore, nearly 4 decades (36 years) passed between the Veteran's discharge from service and his first recorded diagnosis of bilateral hearing loss, at the January 2005 VA examination.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board is, of course, cognizant that hearing loss need not reach the level of a disability under 38 C.F.R. § 3.385 during service in order to warrant service connection.  A hearing loss disability that currently meets that standard may be service-connected, if it is as likely as not etiologically linked to a condition incurred in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the January 2005 and October 2011 VA examiners both concluded that the Veteran's normal in-service audiometric findings, the absence of complaints of hearing loss during military service, and the lengthy delay between service and the onset of symptoms weighed against a finding of service connection.

A January 2012 opinion from the Veteran's private audiologist indicated that his current hearing loss was at least as likely as not related to service on the basis that medical literature showed that outer hair cell damage in the cochlea can occur prior to a discernable shift on audiograms.  Even accepting this as a correct general statement of medical science, the private audiologist's application of medical principle to the specific facts of this case is highly suspect, because the private audiologist misstated material facts in the record.  

Specifically, the private audiologist indicated, upon review of the Veteran's service treatment record, that his hearing had been evaluated using whisper voice testing on enlistment, and whisper testing did not accurately assess high frequency hearing; in fact, puretone testing was used at the January 1966 enlistment exam.  Next, the private audiologist indicated that the Veteran had been afforded VA audiometric evaluations in October and December 2011 when, in fact, the examinations were undertaken in January 2005 and October 2011.  These misstatements of fact render the opinion of lesser probative value.

Next, in July 2010, the Veteran cited a September 2005 report from the National Academies of Science Institute of Medicine (IOM), "Noise and Military Service."  He asserted that this report stood for the proposition that in-service audiometric examinations of his era were inadequate to detect hearing loss.  Therefore, a finding that he had not developed a hearing loss disability due to in-service noise exposure could not be supported by enlistment or separation audiometric testing.

However, the IOM report is a medical treatise, not a specific evaluation of the Veteran's medical record or audiometric testing.  On the other hand, the VA examiners of January 2005 and October 2011 did report numerous specific findings and opinions, necessarily implying review of the Veteran's particular medical record and examination of the specific Veteran whose hearing loss is at issue in this matter.  "The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Absent clear evidence to the contrary, the Board presumes that the January 2005 and October 2011 VA examiners exercised reasonable medical judgment in finding that the in-service audiometric examinations of this particular Veteran were sufficiently valid to inform their medical conclusions.

The Board places higher probative value on the opinions of the January 2005 and October 2011 VA examiners.  Both opinions were rendered after reviewing the Veteran's claims file, which included service treatment records, soliciting a medical history from the Veteran, and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiners provided the facts and rationale on which they based their opinions, and as discussed herein, these opinions are consistent with the evidence in the claims file; this further bolsters the probative value of the VA examiners' opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Although the Veteran's private audiologist purported to review portions of the Veteran's claims file and service treatment record, her report contained significant inconsistencies with the evidence of record.  The private audiologist misstated both the nature of audiometric examinations within the record, and the timing of examinations.  Although the private audiologist noted that, in general, it is an accepted medical principal that acoustic trauma can cause hearing loss, the Board places little weight upon her application of that medical principle to the particular facts of this case.

Further, the Board places little weight upon the IOM report; as discussed, this study did not specifically consider or discuss this particular Veteran's symptoms and accordingly is of limited probative value.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509, 513 (1998).

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on his general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that he is not competent to address. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the appeal is denied.

Tinnitus

The Veteran has made several statements regarding the onset of tinnitus symptoms.  In his May 2004 claim for benefits, he indicated that tinnitus had begun in October 1966.  At his January 2005 VA examination, he indicated that tinnitus began following his departure from Vietnam.  At his October 2011 VA examination, he indicated that tinnitus had begun during his service in Vietnam, while at his January 2012 private examination, he indicated that tinnitus had begun shortly after entering service but had never been reported.

At his January 2005 VA examination, the Veteran reported that his "ringing" tinnitus would occur 3-4 times a day, and last for roughly 20 seconds.  At his October 2011 VA examination, he indicated that tinnitus would occur 12 or 13 times a day, for 30-60 seconds at a time.  Moving his jaw, rubbing his ear, or blowing his nose would normally resolve the tinnitus.

For the reasons discussed above, the Board finds that the combat presumptions of 38 U.S.C.A. § 1154(b) are inapplicable in this case.

The Veteran is competent to report that he currently experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus), and no VA or private examiner has called this condition into question.  Accordingly, the Board concedes that he currently experiences tinnitus.  Further, as discussed above, the Board acknowledges that he was exposed to acoustic trauma during service.

However, the October 2011 VA examiner found it significant that the Veteran's tinnitus resolved upon manipulation of the jaw, ear, or nose; in her view, this indicated that the Veteran's tinnitus was related to a middle ear pathology, and not a neural pathology (such as sensorineural hearing loss).  

Further, the Board finds that the Veteran's statements regarding the onset of tinnitus in active service, regardless of its pathology, lack the credibility necessary to afford them significant probative value.  The service treatment records do not document any complaints, symptoms, or findings of tinnitus; this includes records of October 1966 consultations with an ENT clinic for sinus and head pain.  He denied a history of hearing loss or ear, nose, or throat trouble on his separation from service, and did not report ear, nose, or throat symptoms at his October 1969 VA examination.  Only in his May 2004 claim for VA benefits, decades after leaving service, did he assert that he had experienced tinnitus since service.

The January 2005 VA examiner found it less likely than not that the Veteran's tinnitus was related to service, based upon the fact that the Veteran's hearing remained within normal limits throughout service, and the service record contained no complaints or diagnoses of tinnitus.  The October 2011 examiner concurred, and further called into question a connection between tinnitus and exposure to acoustic trauma at any time; unlike hearing loss, tinnitus was not sensorineural in nature.

The Veteran's private audiologist, in January 2012, opined that his tinnitus was more likely than not related to military noise exposure, and observed that "the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss."  However, the private audiologist did not address the finding of the October 2011 VA examiner that the Veteran's tinnitus was most likely a middle ear condition, and not (as with his hearing loss) a sensorineural condition.  

More significantly, the private audiologist did not discuss the evidence supporting the VA examiner's conclusion: The Veteran's report that facial movements or pressure changes would resolve the tinnitus.  Insofar as the private audiologist has not addressed material evidence of record, the Board places lesser weight upon the conclusion.  

The Board places greater weight upon the opinions of the January 2005 and October 2011 VA examiners.  Both made careful findings based upon the Veteran's service record, and noted that this record contained no indications of in-service tinnitus.  Further, the October 2011 VA examiner based the finding that the Veteran's tinnitus was not sensorineural in nature upon specific findings in a clinical interview.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that tinnitus is related to service or acoustic trauma within service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  The appeal is denied. 

Finally, as to both claims, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided a notice letter to the Veteran in August 2010, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence with regard to the Veteran's asserted hearing loss and tinnitus.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

It appears that all known and available records relevant to these conditions have been obtained and are associated with the Veteran's claims file.  The RO has obtained the service treatment records, and the findings of a private audiological examination have been associated with the claims file.  He has not asserted, and the record does not indicate, that pertinent records are now outstanding.

Moreover, the Veteran was afforded a VA audiological examination in October 2011, and was afforded a January 2005 VA audiological examination in conjunction with his earlier denied claim.  The VA examination reports were based upon examination of the Veteran, review of the claims file, the medical history, and the lay evidence presented.  The reports laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met .  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

As the Board has granted the reopening of the claims for service connection for bilateral hearing loss and tinnitus; further discussion as to VCAA is not required at this time as it pertains to reopening issues.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  For the foregoing reasons, no further notice or assistance to the Veteran is necessary.


ORDER

New and material evidence having been received, the application for service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the application for service connection for tinnitus is reopened.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


